Citation Nr: 0520766	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative left knee chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from January to 
July 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO).

A hearing was held in April 2005, before the undersigned 
Acting Veterans Law Judge sitting in Wichita, Kansas, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to her 
claim for an increased combined rating for her left knee 
disorder. 

In March 2002, the veteran filed a claim for a rating in 
excess of 20 percent for her status post left knee 
chondromalacia, which the RO had assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, for recurrent subluxation or 
lateral instability.

VA examined the veteran's left knee in September 2002.  The 
examiner diagnosed the veteran with left knee arthritis.  As 
a result, the RO assigned a separate 10 percent rating for 
left knee arthritis under Diagnostic Codes 5003-5260 and 
continued the 20 percent rating under Diagnostic Code 5257.  

The RO did not include the separate rating for left knee 
arthritis in the January 2004 statement of the case, but 
listed the issue as "[e]valuation assigned for left knee 
disorder."  In the March 2004 supplemental statement of the 
case, however, the RO only listed the issue of "[e]valuation 
of postoperative left knee chondromalacia currently evaluated 
as 20 percent disabling."

To clarify the issues on appeal, the Board finds that the 
issues, as listed on the title page of this action, are 
intertwined and must be addressed separately.

The veteran indicated in her substantive appeal that she was 
a school teacher, and she was having difficulty at work.  She 
explained that, as a teacher, she was required to stand for 
most of the day, and her left knee disorder interfered with 
her ability to do that.  

Furthermore, the veteran was last examined in September 2002.  
Since that time, there is evidence that the veteran's left 
knee disorder may have increased in severity.  The September 
2002 examiner found no evidence of left knee laxity, 
subluxation, or instability.  Subsequently, however, VA 
outpatient reports indicate that the veteran experienced 
instability.  According to an October 2003 treatment record, 
there was laxity in the left knee.  This evidence indicates 
that the veteran's overall left knee disability may have 
worsened in severity.  

During the April 2005 hearing before the undersigned, the 
veteran testified that she was no longer working as a 
teacher, and that she was going to school.  It appears that 
her left knee disorder may have been a factor in her leaving 
her teaching job, which indicates that her left knee disorder 
may have increased in severity.

In consideration of the above, the Board finds that the 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Consequently, the September 2002 examination report is not 
adequate for adjudication purposes. 

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:  

1.  The veteran should be informed that 
she should provide any evidence in her 
possession that she feels is relevant to 
her claim.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Leavenworth 
for treatment since October 2003 for her 
knee disorder. 

3.  After obtaining the outstanding VA 
medical records, the RO should arrange 
for her to undergo a VA examination to 
determine the nature and extent of 
impairment from the veteran's service-
connected left knee disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
x-rays, should be performed.  

?	The examiner should undertake range 
of motion studies for the left knee, 
noting the exact measurements for 
flexion and extension, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner 
should identify any objective 
evidence of pain and attempt to 
assess the extent of any pain.  

?	Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not possible, 
the examiner should so state.  

?	The examiner should also express an 
opinion concerning whether there 
would be additional limits of 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not possible, 
the examiner should so state.  

?	The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the left knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

?	The examiner should also provide an 
opinion concerning the impact of the 
left knee disability on the 
veteran's ability to work and 
provide the supporting rationale for 
this opinion.

4.  The RO should ensure the examination 
report is complete and addresses all 
questions asked and also undertake any 
other development it determines to be 
indicated.

5.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
The RO should specifically consider 
whether increased ratings are warranted 
for limitation of flexion of the left 
knee, limitation of extension of the left 
knee and recurrent subluxation or lateral 
instability of the left knee.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran a supplemental statement of the 
case listing the issues as written on the 
title page of this action, and afford her 
the appropriate opportunity for response 
thereto before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop the 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


